Civil action in the name of the State on relation of citizens of Franklin County to padlock premises used in operation of "Town Liquor Control Store" and to enjoin its maintenance as a nuisance.
Pursuant to Chap. 911, Session Laws of 1947, a "Town Liquor Control Store" in the Town of Franklinton was authorized by vote of the people, and is now being operated in a building owned or managed by D.C. Hicks and leased by him to the "Town of Franklinton Board of Alcoholic Control" for such purposes.
It is alleged that the Act of Assembly under which the defendants have established, and are now operating, the Town Liquor Control Store in question is unconstitutional and all proceedings thereunder are perforce illegal and void. Hence, the plaintiffs invoke the provisions of G.S.,19-1 and 19-2, to have the store declared an offense against public morals,i.e., a nuisance, and its operation as such abated.
From judgment dismissing the action with costs, the plaintiffs appeal, assigning errors.
The decision here is controlled by what is said in No. 451, State exrel. Amick v. Lancaster, ante, 157. That case dealt with a "Town Liquor Control Store" in Louisburg; this one with a similar store in Franklinton. There is no difference in principle between the two cases.
The judgment of dismissal in the present case will be also upheld.
Affirmed.